UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 10, 2009 CHINA CARBON GRAPHITE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-114564 98-0550699 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) c/o Xinghe Xingyong Carbon Co., Ltd. 787 Xicheng Wai Chengguantown Xinghe County Inner Mongolia, China
